Per Curiam :
The defendant appeals from an order which opens plaintiff's default upon a motion to dismiss the complaint, and vacates an order dismissing the complaint for want of prosecution entered Hovember 17, 1908, and also vacates an order entered Hovember 24, 1908, denying plaintiff’s motion to restore the cause to the calendar. The facts present an’ unusual case of laches. The action was begun on June 23, 1903, to recover damages'for the death of plaintiff’s husband by reason of the alleged negligence of defendant. Issue was joined July 11, 1903, but the cause was not noticed for trial until April, 1904, when it was put on the calendar and a preference granted. A renewal note of issue was filed for the new calendar made up for October, 1904, but no renewal note of issue was filed for either of the new calendars made up for 1906, 1907 and 1908. In Hovember, 1908, a motion was made and granted by default to dismiss the cause for want of prosecution. A motion to restore the cause to the calendar was then made and denied. Then followed a series of motions culminating in the order appealed from. Ho excuse is offered for this remarkable delay in prosecuting the action except the neglect and forgetfulness of the attorney having it in charge. This has repeatedly been held to be insufficient. It may be a hardship upon plaintiff to lose a possibly meritorious claim, but that she does so is the fault of the attorney whom she chose. An equal hardship might be imposed upon defendant if called upon to defend an action of this character more than six years after the event, and more than thrice the period "thereafter allowed by statute for bringing such an action. The order appealed from is reversed, with ten 'dollars costs and disbursements, and the motion denied, with ten dollars costs. Present — Ingraham, McLaughlin, Clarke, Houghton and Scott, JJ. Order reversed, with ten dollars costa and disbursements, and motion denied, with ten dollars costa.